Citation Nr: 0102906	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-02 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service connected residuals of shell fragment wounds to the 
right leg with severe muscle damage to Muscle Groups XI and 
XII with residuals of a fractured tibia and retained metallic 
fragments.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of shell fragment wounds to the 
left leg with severe muscle damage to Muscle Groups XI and 
XII with retained metallic fragments.

3.  Entitlement to an increased evaluation for a service-
connected scar on the right foot, currently evaluated as 10 
percent disabling.

4.  Entitlement to a compensable evaluation for service-
connected scars due to shell fragment wounds to the left knee 
and scalp.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1943 to November 
1944.  By a rating decision issued in November 1998, the RO, 
in pertinent part, denied entitlement to an increased 
evaluation in excess of 30 percent for severe damage to 
Muscle Groups (MGs) XI and XII, right leg, or to an 
evaluation in excess of 30 percent for severe damage to MGs 
XI and XII with retained metallic fragments, left leg, and 
denied an evaluation in excess of 10 percent for an adherent 
and tender scar, right foot, and denied a compensable 
evaluation for shell fragment wound scars of the left knee 
and scalp.  In January 1999, the veteran disagreed with those 
determinations.  In late January 1999, a statement of the 
case was issued.  The veteran submitted a timely substantive 
appeal in February 1999.

During the pendency of this appeal, the RO granted service 
connection for: bilateral hearing loss, evaluated as 20 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; for right peroneal neuropathy, evaluated as 30 
percent disabling; arthritis of the right knee, evaluated as 
10 percent disabling; arthritis of the left knee, evaluated 
as 10 percent disabling; and, residuals, shell fragment wound 
with retained foreign body, right biceps, MG V, evaluated as 
10 percent disabling.  The RO also awarded entitlement to a 
total disability evaluation based on individual 
unemployability, effective April 2,1998.  The record does not 
reflect that the veteran has disagreed with any aspect of 
these determinations, and these issues are not before the 
Board for appellate review.  

The Board also notes that, by a rating decision issued in May 
2000, the RO denied a claim that there was clear and 
unmistakable error (CUE) in the decision not to carry forward 
the evaluation of ankylosis, favorable, right ankle, 
residual, shell fragment wound, lower leg and dorsum of foot, 
from March 20, 1947 to the present.  Although the period for 
timely appeal of this determination has not yet expired, 
there is no evidence of record that the veteran has disagreed 
with that denial, and the issue is not before the Board for 
appellate review at this time.

The Board also notes that, in his April 1998, the claim that 
underlies this appeal, the veteran sought an increased 
evaluation for his "feet."  This claim has been interpreted 
and adjudicated as a claim for an increased evaluation for a 
scar near the toes of the veteran's right foot.  If the 
veteran intended to include any other scar or any other foot 
disorder or disability, he should contact the RO to clarify 
the claims.

The veteran's claim for an increased evaluation for shell 
fragment wound scars, left knee, is addressed in the REMAND 
appended to this decision.


FINDINGS OF FACT

1.  The veteran has severe muscle injury of Muscle Groups XI 
and XII in the lower legs, bilaterally.

2.  Muscle Groups XI and XII are in the same anatomic region, 
and those two muscle groups together act on three joints, the 
knee, the ankle, and the toes. 

3.  In addition to being tender and painful, the veteran's 
service-connected scar near the toes of the right foot limits 
motion of the toes.  

4.  The veteran has a service-connected scar on the scalp 
which is tender and painful on use.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 40 percent, 
but no higher, for residuals of shell fragment wounds to the 
right leg with severe muscle damage to Muscle Groups XI and 
XII with residuals of a fractured tibia and retained metallic 
fragments in the right foot, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991, as amended by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 38 
C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5311, 5312 
(2000).

2.  The criteria for an increased evaluation to 40 percent, 
but no higher, for residuals of shell fragment wounds to the 
left leg with severe muscle damage to Muscle Groups XI and 
XII, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 4.55, 
4.56, 4.73, Diagnostic Codes 5311, 5312 (2000).

3.  The criteria for entitlement to a separate, compensable, 
10 percent evaluation for a service-connected scar on the 
right foot which limits motion of the toes, in addition to a 
10 percent evaluation in effect for other symptomatology, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (2000).

4.  The criteria for entitlement to a compensable evaluation 
for a service-connected scar on the scalp are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991, as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for service-connected residuals of shell fragment 
wounds to the right leg with severe muscle damage to Muscle 
Groups XI and XII with residuals of a fractured tibia and 
retained metallic fragments in the right foot.  The veteran 
also contends that he is entitled to an evaluation in excess 
of 10 percent for a scar on the right foot and to a 
compensable evaluation for a scar on the scalp.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's schedule for rating disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  The veteran's entire history is reviewed when 
evaluating a claim for an increased rating.  38 C.F.R. § 4.1.  
However, the current level of disability is of primary 
concern, unless stage ratings are applicable.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

1.  Claim for increased evaluation for muscle damage to MGs 
XI and XII, right leg

By a rating decision issued in December 1944, the RO granted 
service connection for the residuals of a gun shot wound to 
the right leg, MG XI, and evaluated that disability as 20 
percent disabling.  In a March 1947 rating decision, the RO 
determined that the initial evaluation was incorrect, and 
evaluated the veteran's shell fragment wound residuals, right 
leg, MG XI, severe, with fracture of tibia, as 30 percent 
disabling under Diagnostic Code 5311.  In a November 1957 
rating decision, the veteran's right leg disability was 
characterized as including severe damage to MGs XI and XII.  
A 30 percent evaluation was assigned, and that evaluation 
remained in effect, unchanged, when the veteran submitted the 
claims underlying this appeal.  

The Board notes that the schedular criteria for evaluation of 
muscle injuries and the provisions of 38 C.F.R. §§ 4.55 and 
4.56, which relate to evaluation of muscle injuries, were 
revised effective July 3, 1997, and those revised regulations 
were in effect when the veteran submitted the claim 
underlying this appeal in April 1998. 

The veteran's service connected residuals of shell fragment 
wounds to the right leg with severe muscle damage to Muscle 
Groups XI and XII is evaluated as 30 percent disabling under 
the criteria provided at 38 C.F.R. § 4.73, Diagnostic Code 
5311.  Under this code, a 30 percent evaluation is the 
highest schedular evaluation available, and is assigned for 
severe impairment of Muscle Group XI.  

The veteran in this case has a severe impairment of MG XI, 
warranting the 30 percent evaluation.  Among the symptoms 
shown on VA examinations conducted in 1998 and 1999 were pain 
with walking or standing more than 30 minutes, use of a cane 
for ambulation, extensive scarring of the lower leg, pain on 
palpation, decreased function of the knee and of the ankle, a 
well-healed fracture of the tibia on radiologic examination, 
and retained metallic fragments.

However, he also has severe impairment of MG XII, as 
determined in previous final rating decisions.  The current 
evidence, including the reports of VA examinations conducted 
in 1998 and 1999, reflect that the veteran has a diffuse 
spray of retained metallic fragments, too numerous to count, 
affecting both MG XI and MG XII.  On VA examination in 
October 1957, the number of retained metallic fragments in 
the lower legs was estimated as more than 100 to 200 in each 
lower leg, with the right leg having more retained metallic 
fragments than the left.  On VA examination in July 1998, the 
examiner concluded that there were innumerable foreign bodies 
in each lower leg.

Under the revised regulations, at 38 C.F.R. § 4.55(d) and 
(e), compensable muscle injuries which are in the same 
anatomic region, but where the muscles involved act on more 
than one joint, or on different joints, the evaluation for 
the most severely injured muscle group will be increased by 
one level and used as the combined evaluation for the 
affected muscle groups.  Since the evidence reflects that 
there is severe injury of all muscles below the knee in the 
right leg, the evaluation for the combined disability of the 
right lower leg under DC 5311 may be increased by one level.  

The highest schedular evaluation under DC 5311 is a 30 
percent evaluation.  Each increase in level of disability 
under DC 5311, from noncompensable to mild, from mild to 
moderate or from moderate to severe, provides a 10 percent 
increase in the disability evaluation, the Board finds that a 
one-level increase in the evaluation of severe disability of 
MG XI results in a 40 percent evaluation for the combined 
disability of MG XI and XII.  The Board notes that an 
increase of 10 percent as the appropriate amount of increase 
is also consistent with evaluation of the combined disability 
by analogy to unfavorable ankylosis of the knee or ankle.  
See 38 C.F.R. § 4.71a, DCs 5256, 5270.  

The Board is unable to find any diagnostic code or regulation 
that would allow an evaluation in excess of 40 percent for 
the residuals of SFWs of the right lower leg, with damage to 
MGs XI and XII.  The veteran had 120 degrees of flexion in 
both knees, and plantar flexion of the right ankle to 35 
degrees, with dorsiflexion to 10 degrees, on VA examination 
conducted in July 1998.  The clinical evidence established 
that the veteran does not have ankylosis of either the right 
knee or the right ankle, so as to warrant an evaluation in 
excess of 40 percent under either DC 5256 or DC 5270.  The 
evidence clearly establishes that the veteran has not lost 
the use of the right lower leg, since he is able to walk with 
the assistance of a cane, and would not be better served by 
an amputation below the knee.  Thus, an evaluation in excess 
of 40 percent would not be available under DC 5164.  While 
the evidence warrants an increased evaluation from 30 percent 
to 40 percent for severe muscle damage to MGs XI and XII, the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent.  

The Board notes that the Court of Appeals for Veterans Claims 
has not interpreted the revised provisions of 38 C.F.R. 
§ 4.56 which appear to be applicable in this case, and has 
not interpreted how the terminology, "level," is to be 
interpreted, nor has the Court determined which subpart would 
govern in this situation, where more than one joint, but the 
same multiple joints, are acted on by the muscle groups 
involved.  However, it is the Board's determination that, 
under the circumstances of this case, a 40 percent evaluation 
fairly represents the veteran's right lower leg disability. 

The Board further notes that this increased evaluation for 
disability due to MG XI and MG XII injury will not increase 
the veteran's overall compensation, as the combined rating 
for disabilities of an extremity cannot exceed the 
compensation for amputation at that level, if amputation were 
to be performed.  38 C.F.R. § 4.68.  Amputation below the 
knee is evaluated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5156.  Thus, this increased 
evaluation will only result in increased compensation if the 
veteran's combined evaluation for injuries below the right 
knee was less than 40 percent at any time since he submitted 
the claim underlying this appeal.

2.  Claim for increased evaluation for muscle damage to MGs 
XI and XII, left leg

By a rating decision issued in December 1944, the RO granted 
service connection for residuals of a gunshot wound to the 
left thigh, left knee, and left leg, MG 14, and evaluated 
that disability as 10 percent disabling under DC 3176.  By a 
March 1947 reaching decision, the RO determined that the 
initial evaluation of the left leg was in error, and assigned 
a 10 percent evaluation under DC 7805 for shell fragment 
wound scars, left thigh, left leg, left knee, and scalp.  By 
a November 1957 rating decision, the RO re-characterized this 
disability as shell fragment scars, left leg, with severe 
damage to MGs XI and XII, and assigned a 30 percent 
disability evaluation, under DC 5311.  That 30 percent 
evaluation for severe muscle damage to MGs XI and XII was in 
effect, unchanged, in April 1998, when the veteran filed the 
claim for an increased evaluation which underlies this 
appeal.

The veteran has severe muscle damage of the left lower leg, 
MGs XI and XII.  Among the veteran's left leg symptoms, as 
shown on VA examinations conducted in 1998 and 1999, were 
pain with walking or standing more than 30 minutes, use of a 
cane for ambulation, scarring of the lower leg, pain on 
palpation, slightly decreased function of the knee and of the 
ankle, and innumerable retained metallic fragments, as 
described above in the discussion of the right lower leg.  

As noted above, in the discussion regarding the proper 
evaluation for severe damage to the same muscle groups, MGs 
XI and XII, in the right leg, the regulations applicable to 
this claim allow a one-level increase in the disability 
evaluation of the most severely injured muscle where there is 
more than one compensable muscle injury in the same anatomic 
region, but where the muscles involved act on more than one 
joint, or on different joints.  38 C.F.R. § 4.55(d), (e).

MG XI consists of posterior and lateral crural muscles and 
the muscles of the calf, including (1) the triceps surae 
(gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) flexor hallucis longus; (5) flexor 
digitorum longus; and, (6) popliteus.  The function of these 
muscles is stabilization of the arch, propulsion, plantar 
flexion of foot, flexion of the toes, and flexion of knee.  
Muscle Group XII consists of the anterior muscles of the leg, 
including (1) tibialis anterior; (2) extensor digitorum 
longus; (3) extensor hallucis longus; and (4) peroneus 
tertius.  These muscles affect dorsiflexion, extension of the 
toes, and stabilization of the arch.  Thus, MGs XI and XII 
act on three joints, the knee, the ankle, and the toes, 
warranting application of 38 C.F.R. § 4.55(e), which allows a 
one-level increase in a muscle disability rating where more 
than one muscle in the same anatomic region is affected and 
those muscles act on more than one unankylosed joint.

Where the evaluation assigned includes a one-level increase 
in the evaluation of the most severely-injured muscle based 
on an injury to another muscle in the same region, that 
elevated evaluation is used as the combined evaluation for 
the affected muscle groups.  

Since the evidence reflects that there is severe injury of 
all muscles below the knee in the left leg, the evaluation 
for the combined disability of MG XI and MG XII may be 
assigned by increasing the 30 percent evaluation assigned for 
severe injury of MG XI by one level.  This results in a 
combined 40 percent disability evaluation for the injury to 
MGs XI and XII.

The report of VA examination conducted in July 1998 reflects 
that veteran had 120 degrees of flexion in both knees, and 
plantar flexion of the left ankle to 40 degrees, with 
dorsiflexion to 15 degrees.  The veteran was able to walk 
with the assistance of a cane.  Although he walked slowly and 
complained of pain while walking, the evidence establishes 
that he has not lost the use of the left lower leg, and would 
not be better served by an amputation below the knee.  

The Board notes that the Court of Appeals for Veterans Claims 
has not interpreted the revised provisions of 38 C.F.R. 
§ 4.56 which appear to be applicable in this case, and has 
not interpreted how the terminology, "level," is to be 
interpreted, nor has the Court determined which subpart would 
govern in this situation, where more than one joint, but the 
same multiple joints, are acted on by the muscle groups 
involved.  However, it is the Board's determination that, 
under the circumstances of this case, a 40 percent evaluation 
fairly represents the veteran's right lower leg disability. 

The Board has considered whether the veteran would be 
entitled to an increased evaluation in excess of 40 percent 
for his left lower leg disability.  However, as the veteran 
has not lost the use of the left lower leg, and does not have 
anklylosis of the left knee or left ankle, the criteria for 
an evaluation in excess of 40 percent under DCs 5164, 5256, 
or 5270 are not met.  The Board is unable to find any other 
applicable diagnostic code or regulation that would allow an 
evaluation in excess of 40 percent.  While the evidence 
warrants an increased evaluation from 30 percent to 40 
percent for severe muscle damage to MGs XI and XII, left leg, 
the preponderance of the evidence is against an evaluation in 
excess of 40 percent.  

3.  Claim for increased evaluation, scar, right foot

By a rating decision issued in November 1957, the evaluation 
of shell fragment wound scars, right foot, adherent and 
tender, which had previously been evaluated together with 
scars of the left knee and of the scalp, was re-characterized 
as a separate disability, evaluated as compensable under DC 
7805.  This evaluation was in effect, unchanged, when the 
veteran submitted the April 1998 claim underlying this 
appeal.  

Pursuant to 38 C.F.R. § 4.118, disability evaluations for 
scars are determined by whether a scar is poorly nourished, 
ulcerated, or tender and painful on objective demonstration.  
Diagnostic Codes 7803, 7804.  A scar may also be evaluated on 
the basis of limitation of function of the part affected.  
Diagnostic Code 7805. 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology.  38 C.F.R. § 4.14.  
However, if none of the symptomatology meeting the criteria 
for an evaluation under one diagnostic is duplicative of or 
overlapping with symptomatology which may be evaluated under 
a different diagnostic code, and each of the manifestations 
of disability is separate and distinct in nature, evaluation 
under each applicable diagnostic code is warranted.  

On examination in July 1998, the veteran was able to flex the 
right great toe minimally and the second to fifth toes 
minimally.  He was able to extend the right great toe 
slightly but was unable to extend the other toes at all.  The 
examiner notes that there were multiple retained metallic 
foreign bodies in both feet.

On VA examination conducted in June 1999, the examiner 
described an adherent scar close to the extensor digitorum 
brevis and over the extensor tendons of toes 2 and 3.  The 
examiner stated that the scar tissues of the right foot were 
adherent and there was pain to palpation.  The examiner 
stated that the scarring likely limited toe extension.  

The evidence establishes that the veteran has a tender and 
painful scar on the right foot.  This symptomatology warrants 
a 10 percent evaluation under DC 7804.  The evidence also 
reflects that the scar limits motion of the toes.  There is 
no diagnostic code which provides criteria for evaluation of 
loss of motion of the toes.  The Board notes that a 10 
percent evaluation is warranted for unilateral hammertoes, 
under 38 C.F.R. § 4.71a, DC 5282, if all toes are affected.  
A 10 percent evaluation is warranted for moderate foot 
injury, under DC 5283, or for metatarsalgia, under DC 5279.  
Evaluating the veteran's limitation of motion of the toes by 
analogy to these diagnostic codes, and resolving reasonable 
doubt in the veteran's favor, a separate, compensable, 10 
percent evaluation is warranted for limitation of motion of 
the toes due to a scar which is also evaluated as 10 percent 
disabling based on tenderness and pain.  The Board is unable 
to identify any diagnostic code which would warrant an 
evaluation in excess of 10 percent for the limitation of 
motion due to a scar on the right foot near the toes.  

The Board further notes that this separate, compensable, 10 
percent evaluation for a scar, right foot, will not increase 
the veteran's overall compensation, as the combined rating 
for disabilities of an extremity cannot exceed the 
compensation for amputation at that level, if amputation were 
to be performed.  38 C.F.R. § 4.68.  Amputation below the 
knee is evaluated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5156.  Thus, this award will only 
result in increased compensation if the veteran's combined 
evaluation for injuries below the right knee, including the 
evaluation for injury to MG XI and XII, was less than 40 
percent at any time since he submitted the claim underlying 
this appeal.

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have already been considered, and are not applicable to 
warrant an evaluation in excess of 10 percent for the 
symptomatology of limitation of motion.

4.  Claim for a compensable evaluation for a scar on the 
scalp

By a rating decision issued in November 1957, the RO granted 
a separate award of service connection for shell fragment was 
scars, left knee and scalp, mild, asymptomatic, and assigned 
a noncompensable evaluation under DC 7804.  That evaluation 
remained in effect, unchanged, at the time the veteran 
submitted the claim underlying this appeal.  The veteran 
seeks a compensable evaluation for a scar on the scalp.  As 
noted in the Introduction, above, the veteran's claim with 
respect to a scar or scars of the left knee is addressed in 
the REMAND below.

In a substantive appeal submitted in September 2000, the 
veteran stated that he had a scar on the crown of his head 
that was tender and painful whenever he combed his hair.  He 
stated that when he would comb his hair, the comb would 
"skin" the scar.  The examiner who conducted the VA 
examinations during the pendency of this appeal described 
scars on the veteran's forehead and at his hairline as non-
tender on palpation.  However, it does not appear that the 
scar on the veteran's scalp referenced in the September 2000 
statement was specifically examined.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a superficial 
scar which is tender or painful on objective demonstration 
warrants assignment of a 10 percent evaluation.  Further, a 
note to Diagnostic Code 7804 indicates that the 10 percent 
rating will be assigned when the requirements are met, even 
though the location may be on the tip of a finger or toe, and 
where the rating may exceed the amputation value for the 
limited involvement.  Id.

In this case, the veteran contends that a scar on his scalp 
is tender and painful and results from a shell fragment wound 
incurred in service.  The evidence establishes that the 
veteran did incur shell fragment wounds of the scalp.  There 
is no evidence that the veteran's statement that his scar 
hurts when touched by a comb is not credible.  In the absence 
of any contrary evidence, a 10 percent evaluation for a 
tender and painful scar of the scalp is warranted.  


ORDER

An increased evaluation of 40 percent is granted for 
residuals of shell fragment wounds to the right leg with 
severe muscle damage to Muscle Groups XI and XII with 
residuals of a fractured tibia and retained metallic 
fragments in the right foot, subject to laws and regulations 
governing the effective dates of awards.

An increased evaluation of 40 percent is granted for service 
connected residual of shell fragment wounds to the left leg 
with severe muscle damage to Muscle Groups XI and XII with 
retained metallic fragments, subject to laws and regulations 
governing the effective dates of awards.

A separate, compensable, 10 percent evaluation for limitation 
of motion of the toes is granted for a service-connected scar 
on right foot, subject to laws and regulations governing the 
effective dates of awards.

A compensable, 10 percent evaluation is granted for a service 
connected shell fragment wound scar on the scalp, subject to 
laws and regulations governing the effective dates of awards.


REMAND

The veteran contends that he is entitled to an increased 
(compensable) evaluation for a scar or scars on the left 
knee.  Radiologic examination reports of record reflect that 
there are retained metallic foreign bodies in the left knee.  
The evidence of record does not include a comprehensive 
examination of the veteran's left knee scar(s) which provides 
findings, either negative or positive, as to all applicable 
rating criteria.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The veteran should clarify whether he is seeking an increased 
evaluation for a specific scar or scars or for all left knee 
scar disability.  Additionally, the Board notes that the 
November 1998 rating decision was amended, by hand, to 
include the left thigh in the areas included in the 
noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  It is not clear whether designation of the thing 
should have been included in notifications, statements of the 
case, or other information provided to the veteran, and it is 
not clear whether the veteran wishes to seek re-evaluation of 
a scar or scars on the left thigh.  The claim for an 
increased (compensable) evaluation for scars should be 
clarified.

After the RO clarifies the claim, the veteran should be 
afforded examination consistent with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board notes that this provision, which clarifies 
the duty to assist a claimant in developing the facts of a 
claim, was enacted during the pendency of this appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
identify more specifically what scar or 
scars of the left knee and/or left thigh 
his claim is intended to include.  

2.  The RO should obtain relevant VA 
records from March 1999 to the present, 
and should obtain names and addresses of 
all non-VA medical care providers who 
have treated the veteran for the service-
connected left knee and/or thigh scar or 
scars or scar residuals.  Any identified 
records not already associated with the 
claims file should be obtained, and the 
veteran should be notified of the 
results.  

3.  The RO should schedule the veteran 
for an appropriate VA examination(s) of 
the scar or scars of the left knee and/or 
left thigh at issue.  The examiner(s) 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner(s) should be 
asked to indicate that the claims folder 
has been reviewed.  All necessary tests 
should be conducted.  The examiner(s) 
should identify all residuals 
attributable to shell fragment wounds to 
the left knee, to include any scars and 
muscle or orthopedic residuals.  The 
examiner(s) should note whether there is 
any tenderness or pain on objective 
demonstration, any ulceration, and 
whether or not the scar is poorly 
nourished or superficial or imposes any 
limitation on function.  The examiner 
should note the range of motion of the 
left knee, and indicate whether any scar 
or scar residual limits motion of the 
knee.  The examiner(s) should describe 
the severity of muscle impairment, if 
any, attributable to a shell fragment 
wound scar or associated with such scar.  
The examiner(s) should describe in detail 
all shell fragment wound scarring on the 
left knee, unless the veteran specifies 
which scar or scars he wishes examined, 
and should describe the location, length, 
and width of each scar.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Veterans Law Judge
                                            Board of 
Veterans' Appeal

 

